Mr. Justice Vickers delivered the opinion of the court: This is an appeal by the People from a judgment of the circuit court of Macoupin county overruling a demurrer to a plea to an information in the nature of quo warranto and dismissing the information against the relators and for costs. The information was presented, upon leave of court being had for that purpose, against Robert E. Carter, Herbert M. Hayward, Benjamin S. Burr, Richard E. Metcalf, Walter Robinson, Sidney G. Wilton and Marcellus Brown, calling upon them to answer by what authority they claimed to hold and execute the offices and franchises of president and members of the township high school board of education of an alleged township high school district designated as Township High School District No. 181. The petition for leave to file the .information was verified by affidavit, and set forth that certain voters residing in certain described territory had signed a petition and presented the samé to Robert C. Moore, county superintendent of schools of said Macoupin county, asking that an election be called for the purpose of voting for or against the proposition to establish a township high school for the benefit of the inhabitants of the territory described in said petition.' The territory described within the petition is composed of parts of four townships, and a part of the territory is in Macoupin county and another part in Jersey county. The proposition to organize a township high school was decided in the affirmative by a majority of the voters who participated in the election so called by the county superintendent of schools. Afterwards the county superintendent of schools called an election for the election of a president and members of a board of education for said township high school district, and at said election respondent Robert E. Carter was declared duly elected president and the other respondents were duly elected members of the board of education. The respondents appeared and filed a plea, in which a detailed history of the organization of the' high school district and the election of the board of education was stated: The relators filed a general and special demurrer to the plea, which was overruled, and relators having elected to stand by their demurrer the,,information was dismissed. The questions presented require a construction of the Township High School law of 1911. (Laws of 1911, p. 505.) The plea shows that but one petition was presented to the county superintendent of schools requesting him to call an election in the proposed territory, although the territory is composed of parts of four townships. It also appears from the plea that the election was called with only one polling place designated within the territory. It also appears that there is not within said proposed territory any single school district that contains more than one thousand inhabitants and less than one hundred .thousand, as provided in section i of the Township High School law of 1911. Appellants’ contentions áre, that to legally organize a township high school district composed of contiguous territory, parts of which are in different townships, it is necessary to have a separate petition presented for that portion of the territory taken from each township, and that a separate polling place in the several townships from which territory is taken to form the high school district must be provided for in calling the election; and the further contention is made that a township high school district cannot be created, under the law of 1911, unless there is within the territory a school district containing at least one thousand and less than one hundred thousand inhabitants. These contentions go to the merits of this controversy. Appellants present some formal objections to the plea which merely go to the phraseology of the pleading and in no way involve the real contentions between the parties. These special causes of demurrer we do not regard as of sufficient importance to require special discussion. Suffice it to say that the answer is sufficiently certain in its averments and sets forth the title of appellees to the offices which they hold. The Township High School law of 1911 was considered by this court in People v. Crossley, 261 Ill. 78, and the validity of the act was sustained.? In the Crossley case, while the construction of the act was only incidentally involved, we found it necessary to set out the substance of the entire act and to some extent-, determine its construction. We pointed out in that case that there were two different situations provided in said law under which township high schools could be organized: First, a single township might be created into a township high school district under section i of said act, provided there was in said township a single school district having a population of one thousand or more and not exceeding one hundred thousand ; and second, a township high school could be organized under said act under section 6, which provides that the inhabitants of any contiguous and compact territory, whether in the same or different townships, may establish a township high school for the benefit of the inhabitants of said territory, “upon a petition signed by at least fifty legal voters and an affirmative vote in such territory, * * * in the manner provided by this act,” etc. The population requirement referred to in section x has no application to the organization of a township high school district out of “contiguous and compact territory in different townships” provided for in section 6 of said act, nor is it necessary, in holding an election under said section 6, to provide for a different polling place for each township, or fraction thereof, included within said territory. The language, “an affirmative vote in such territory,” contemplates but one polling place in the territory to be erected into a township high school district. Nor is it required, under said section 6, that more than one petition should be presented in order to authorize the county superintendent to call an election to vote upon the question of organizing a high school district. Appellants rely upon People v. Dunlap, 248 Ill. 154. That case was decided under the law of 1909, section 87 of which required a petition from each of the townships proposed to be erected into a high school district, and required an affirmative vote in each of such townships or districts at an election to be held pursuant to the provisions of section 85 of said act. That authority does not apply to the situation in the case at bar, which is a proceeding to organize a township high school district under section 6 of the act of 1911. The. court below properly construed the statute of 1911 in overruling the demurrer and in holding that the plea showed a good title to the offices held by appellees. The judgment of the circuit court of Macoupin county is affirmed. , Judgment afhrmed.